Citation Nr: 1812902	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to hazardous noise exposure in active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination herein to grant service connection for bilateral hearing loss, any deficiency found in VA's duties to notify and to assist the Veteran is rendered moot.  There is no prejudice to the Veteran in proceeding to decide this issue.

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran seeks service connection for bilateral hearing loss due to hazardous noise exposure in service.  After a thorough review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.

Initially, the Board notes that, although the Veteran's service treatment records show normal hearing at separation from service, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

For purposes of establishing a current disability, the record shows credible evidence of impaired hearing.  In this regard, the Veteran has been diagnosed with bilateral sensorineural hearing loss, and his puretone threshold values at 500, 1000, 2000, 3000 and 4000 Hertz are 60. 65, 60, 70, and 75 decibels, respectively, in his right ear and 60, 60, 65, 75, and 70 decibels, respectively, in his left ear.  See March 2017 VA Examination report.  Such is sufficient to meet the requirements for impaired hearing under 38 C.F.R. § 3.385.  

Further, the evidence of record supports a finding of in-service hazardous noise exposure.  In pertinent part, the Veteran's DD 214 reflects that he was assigned to an artillery battery with an Antiaircraft Artillery Automatic Weapons Battalion (AAA AW Bn).  The Veteran also asserts that his duties involved driving and firing a tank with a 40 caliber cannon.  See January 2018 Correspondence.  Significantly, the Board notes that, while the Veteran's MOS is not specifically included in the Duty MOS (Military Occupational Specialty) Noise Exposure Listing, such Listing indicates that MOSs involving artillery, cannons, and air defense systems have been determined by the Department of Defense to have a "highly probable" likelihood of hazardous noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that, if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Accordingly, the Board concedes in-service hazardous noise exposure.

Notably, the record contains competing VA and private medical opinions regarding whether a nexus is established between the Veteran's in-service hazardous noise exposure and his current hearing loss disability.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In March 2013, the Veteran underwent a VA audiological examination.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was not likely caused by or a result of military service, as service treatment records (STRs) showed no complaints of hearing loss, hearing loss was not shown until 2003 (49 years post military), and the Veteran did not report trouble hearing until 2003.

In April 2014, the Veteran underwent a private audiological evaluation, where he reported a significant history of loud noise exposure in military service.  The examiner, Dr. E.J.B., assessed the Veteran with bilateral neurosensory hearing loss and opined that it is highly likely that the Veteran's hearing loss is directly related to his military service.  

After considering the competing medical opinions provided above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hearing loss is related to in-service hazardous noise exposure.  In relevant part, both opinions are somewhat conclusory and are entitled to limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion...").  However, the March 2013 VA examiner's opinion is improperly based on a lack of medical evidence of hearing loss in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  By contrast, the April 2014 positive nexus opinion by Dr. E.J.B., while somewhat conclusory, appears to rely on the Veteran's history and current symptoms, and is therefore entitled to more weight.  

The Board acknowledges that the Veteran's hearing impairment was most recently evaluated at a March 2017 VA examination.  However, the VA examiner did not provide an etiological opinion regarding the Veteran's hearing impairment.  

In sum, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


